Citation Nr: 1000250	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Columbia 
RO.  In August 2009, the Veteran testified at a video 
conference hearing before the undersigned; a transcript of 
this hearing is associated with the claims file.  At the 
hearing, the Veteran was granted a 30-day abeyance period for 
submission of a private medical opinion that linked the 
Veteran's hearing loss disability to his service.  In October 
2009, the Board received a medical opinion from the Veteran's 
private physician and a statement from the Veteran that 
waived initial RO consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's bilateral hearing loss is related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

A January 2008 pre-decisional letter provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, and the 
assistance that VA would provide to obtain information and 
evidence in support of his claim.  He was also given notice 
regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for a VA 
examination.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Analysis

The Veteran contends that his bilateral hearing loss is due 
to his military service.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing 
loss (SNHL), as an organic disease of the nervous system) may 
be service connected on a presumptive basis if manifested to 
compensable degree within a specified period of time 
following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Through statements and the testimony he provided at an August 
2009 video conference hearing, the Veteran indicated that he 
was in close proximity to weapons fire on the gun mount when 
he served in service.  He also used no hearing protection at 
the time.  He indicated that his hearing had been perfect 
going into service, but he noticed a change when he separated 
from service.  He also asserted that the noise exposure he 
had due to post-service employment only aggravated the 
hearing loss he had already experienced in service.

The Veteran's service treatment records do not show that his 
hearing was tested on induction; however, on separation 
examination his hearing was tested based on "watch", coin 
click, whispered voice, and spoken voice.  The corresponding 
results were 40/40, 20/20, 25/25, and 25/25, bilaterally.  

Post-service medical records include December 2007 private 
records that indicate the Veteran underwent audiological 
testing.  Although these results were not interpreted, the 
audiologist's impression was symmetrical bilateral severe to 
profound sensori loss of hearing.  That same month Dr. R. C. 
also provided an impression of bilateral sensorineural 
hearing loss, moderate to severe.  Both the audiologist and 
Dr. R. C. noted the Veteran had a history of noise exposure 
from the Navy, hunting, and employment in textile mills, but 
neither opined as to the etiology of Veteran's hearing loss.  

On March 2009 VA examination, the Veteran reported a history 
of noise exposure prior to, during, and after service, most 
of which was without ear protection.  On audiological 
evaluation pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
75
80
LEFT
55
65
75
75
75

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 40 in the left ear.  The 
diagnosis was bilateral sensorineural moderately severe to 
severe hearing loss.  The audiologist opined that the 
Veteran's hearing loss was less likely as not (less than 
50/50 probability) cause by or the result of noise exposure 
during military service.  His rationale was that even though 
military noise trauma seemed possible based on a review of 
the claims file, the Veteran's non-military noise exposure 
was very significant with 11 years in a textile mill without 
ear protection, 34 years in manufacturing with questionable 
use, and hunting and chainsaw use.  

In support of his claim, the Veteran submitted an August 2009 
statement from a physician who had been treating the Veteran 
for more than 10 years.  Dr. L. S. stated that the Veteran 
had hearing problems from their first encounter.  He noted 
that the Veteran had been exposed to very loud 5" gun salvos 
during World War II and that his hearing had been affected 
since that time.  He opined that it was more likely this 
cause the Veteran permanent hearing loss that only worsened 
with time.  

Although there is no medical evidence to show that the 
Veteran exhibited hearing loss during service, it does not 
preclude the Veteran from establishing that his current 
hearing loss disability is related to his service.  The laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).

Service connection may still be warranted if a hearing loss 
disability was diagnosed in the first post-service year or if 
there is competent (medical) evidence that links his 
disability to service.  In the present case, the Veteran has 
a bilateral hearing loss disability as defined by VA 
regulation; however, the presumptive provisions do not apply 
(for SNHL as a chronic disease under 38 U.S.C.A. § 1112) 
since his hearing loss disability was not diagnosed until 
many years after service.  As for whether there is competent 
medical evidence of a nexus between his hearing loss 
disability and service, there is conflicting evidence on this 
point.

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

In the present case, the Board assesses greater probative 
value to the VA examiner's opinion over the private 
physician.  Although the VA examiner's opinion was against 
the claim it was more persuasive since the audiologist 
reviewed the claims file, discussed pertinent evidence, and 
provided a rationale for the opinion.  

In contrast, the private physician, who offered a favorable 
opinion, provided very limited information and his statement 
did not demonstrate adequate familiarity with the Veteran's 
history.  In particular, he noted the Veteran's military 
noise exposure, but he failed to address or even acknowledge 
significant pre- and post-service noise exposure that was 
noted by other physicians and audiologists.  Thus, the 
physician did not appear to consider or be aware of a 
pertinent part of the Veteran's history.  This omission 
significantly diminishes the probative value of the opinion.  
The fact that a veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
credibility of that doctor's opinions and conclusions.  This 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
471- 73 (1993).  

The Board has also taken into consideration the Veteran's 
statements and testimony.  While the Board finds the 
Veteran's accounts of in-service noise exposure credible, the 
determinative issue in this case is one of medical causation, 
and only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  There is simply 
no evidence in this case that the Veteran possess the medical 
training and expertise necessary to render an opinion of this 
nature.  Therefore, the Veteran's belief that his bilateral 
hearing loss is related to service is of no probative value. 

As the VA opinion is deemed to be more persuasive and have 
more probative value than the private opinion, a 
preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


